 


111 HR 270 IH: TRICARE Continuity of Coverage for National Guard and Reserve Families Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 270 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Latta introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide for continuity of TRICARE Standard coverage for certain members of the Retired Reserve. 
 
 
1.Short titleThis Act may be cited as the TRICARE Continuity of Coverage for National Guard and Reserve Families Act of 2009. 
2.TRICARE standard coverage for certain members of the Retired Reserve, and family members, who are qualified for a non-regular retirement but are not yet age 60 
(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1076d the following new section: 
 
1076e.TRICARE program: TRICARE standard coverage for certain members of the Retired Reserve who are qualified for a non-regular retirement but are not yet age 60 
(a)Eligibility 
(1)Except as provided in paragraph (2), a member of the Retired Reserve of a Reserve component of the Armed Forces who is qualified for a non-regular retirement at age 60 under chapter 1223, but is not age 60, is eligible for health benefits under TRICARE Standard as provided in this section. 
(2)Paragraph (1) does not apply to a member who is enrolled, or is eligible to enroll, in a health benefits plan under chapter 89 of title 5. 
(b)Termination of Eligibility Upon Obtaining Other TRICARE Standard coverageEligibility for TRICARE Standard coverage of a member under this section shall terminate upon the member becoming eligible for TRICARE Standard coverage at age 60 under section 1086 of this title. 
(c)Family MembersWhile a member of a Reserve component is covered by TRICARE Standard under the section, the members of the immediate family of such member are eligible for TRICARE Standard coverage as dependents of the member. If a member of a Reserve component dies while in a period of coverage under this section, the eligibility of the members of the immediate family of such member for TRICARE Standard coverage under this section shall continue for the same period of time that would be provided under section 1086 of this title if the member had been eligible at the time of death for TRICARE Standard coverage under such section (instead of under this section). 
(d)Premiums 
(1)A member of a Reserve component covered by TRICARE Standard under this section shall pay a premium for that coverage. 
(2)The Secretary of Defense shall prescribe for the purposes of this section one premium for TRICARE Standard coverage of members without dependents and one premium for TRICARE Standard coverage of members with dependents referred to in subsection (f)(1). The premium prescribed for a coverage shall apply uniformly to all covered members of the Reserve components covered under this section. 
(3)The monthly amount of the premium in effect for a month for TRICARE Standard coverage under this section shall be the amount equal to the cost of coverage that the Secretary determines on an appropriate actuarial basis. 
(4)The Secretary shall prescribe the requirements and procedures applicable to the payment of premiums under this subsection. 
(5)Amounts collected as premiums under this subsection shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section for such fiscal year. 
(e)RegulationsThe Secretary of Defense, in consultation with the other administering Secretaries, shall prescribe regulations for the administration of this section. 
(f)DefinitionsIn this section: 
(1)The term immediate family, with respect to a member of a Reserve component, means all of the member's dependents described in subparagraphs (A), (D), and (I) of section 1072(2) of this title. 
(2)The term TRICARE Standard means— 
(A)medical care to which a dependent described in section 1076(a)(2) of this title is entitled; and 
(B)health benefits contracted for under the authority of section 1079(a) of this title and subject to the same rates and conditions as apply to persons covered under that section.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1076d the following new item: 
 
 
1076e. TRICARE program: TRICARE standard coverage for certain members of the Retired Reserve who are qualified for a non-regular retirement but are not yet age 60.. 
(c)Effective dateSection 1076e of title 10, United States Code, as inserted by subsection (a), shall apply to coverage for months beginning on or after October 1, 2009, or such earlier date as the Secretary of Defense may specify. 
 
